PER CURIAM.
On the authority of Griffith v. State, 548 So.2d 244 (Fla. 3d DCA 1989); Jones v. State, 548 So.2d 244 (Fla. 3d DCA 1989); Rodriguez-Acosta v. State, 548 So.2d 248 (Fla. 3d DCA 1989); and Mustelier v. State, 550 So.2d 1124 (Fla. 3d DCA 1989), the appellant’s first degree murder conviction is reversed because he did not validly waive a twelve person jury to which he was entitled notwithstanding the state’s determination not to seek the death penalty. It is certified to the supreme court that this case involves the same question of great public importance as that specified in the cited cases.